                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARY FRAZIER a/k/a WILLIAM                        :
POWELL,                                           :
                                                  :
                               Plaintiff,         :           CIVIL ACTION NO. 19-1762
                                                  :
       v.                                         :
                                                  :
PHILADELPHIA PRISON SOCIETY,                      :
MAYOR OF PHILA, and                               :
COMMISSIONER OF PRISON,                           :
                                                  :
                               Defendants.        :

                                              ORDER

       AND NOW, this 6th day of May, 2019, after considering the application for leave to

proceed in forma pauperis and complaint filed by the pro se plaintiff, Gary Frazier a/k/a William

Powell (Doc. Nos. 1, 2); and for the reasons set forth in the separately filed memorandum opinion,

it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.      The complaint (Doc. No. 2) is DEEMED filed;

       3.      The complaint is DISMISSED WITHOUT PREJUDICE for the failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii);

       4.      The plaintiff has leave to file an amended complaint within thirty (30) days of the

date of this order if he can state a plausible claim for relief against a proper defendant. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated as

a defendant. Any amended complaint must be a complete document that describes in detail the
basis for the plaintiff’s claims against each defendant. If the plaintiff files an amended complaint,

the clerk of court shall not make service until so ordered by this court;

          5.   The clerk of court is DIRECTED to send the plaintiff a copy of this court’s form

complaint to be used by a pro se individual filing a civil action. The plaintiff may use this form to

prepare his amended complaint; and

          6.   If the plaintiff fails to file an amended complaint in accordance with paragraph 4 of

this order, the court will dismiss this case without prejudice for failure to prosecute without further

notice.

                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.




                                                  2
